Name: 81/1049/EEC: Commission Decision of 16 November 1981 concerning the clearance of the accounts presented by the United Kingdom in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1974 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-30

 Avis juridique important|31981D104981/1049/EEC: Commission Decision of 16 November 1981 concerning the clearance of the accounts presented by the United Kingdom in respect of the European Agricultural Guidance and Guarantee Fund, Guarantee Section, expenditure for 1974 (Only the English text is authentic) Official Journal L 375 , 30/12/1981 P. 0037 - 0038+++++( 1 ) OJ NO L 94 , 28 . 4 . 1970 , P . 13 . ( 2 ) OJ NO L 367 , 31 . 12 . 1980 , P . 87 . ( 3 ) OJ NO L 186 , 16 . 8 . 1972 , P . 1 . COMMISSION DECISION OF 16 NOVEMBER 1981 CONCERNING THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE UNITED KINGDOM IN RESPECT OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , EXPENDITURE FOR 1974 ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 81/1049/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 729/70 OF 21 APRIL 1970 ON THE FINANCING OF THE COMMON AGRICULTURAL POLICY ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 3509/80 ( 2 ) , AND IN PARTICULAR ARTICLE 5 ( 2 ) THEREOF , AFTER CONSULTING THE FUND COMMITTEE ; WHEREAS , UNDER ARTICLE 5 ( 2 ) ( B ) OF REGULATION ( EEC ) NO 729/70 , THE COMMISSION , ON THE BASIS OF THE ANNUAL ACCOUNTS PRESENTED BY THE MEMBER STATES , SHALL CLEAR THE ACCOUNTS OF THE AUTHORITIES AND BODIES REFERRED TO IN ARTICLE 4 OF THAT REGULATION ; WHEREAS THE UNITED KINGDOM HAS TRANSMITTED TO THE COMMISSION THE DOCUMENTS REQUIRED TO CLEAR THE ACCOUNTS FOR 1974 ; WHEREAS THE LATTER HAS CARRIED OUT ON-THE-SPOT INSPECTIONS PROVIDED FOR IN ARTICLE 9 ( 2 ) OF REGULATION ( EEC ) NO 729/70 ; WHEREAS ARTICLE 8 OF COMMISSION REGULATION ( EEC ) NO 1723/72 OF 26 JULY 1972 ON THE CLEARANCE OF THE ACCOUNTS OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION ( 3 ) , PROVIDES THAT THE DECISION TO CLEAR THE ACCOUNTS SHALL INCLUDE THE DETERMINATION OF THE AMOUNT OF EXPENDITURE INCURRED IN EACH MEMBER STATE DURING THE YEAR IN QUESTION RECOGNIZED AS CHARGEABLE TO THE FUND , GUARANTEE SECTION , AND ALSO THE DETERMINATION OF THE AMOUNT OF THE COMMUNITY'S FINANCIAL RESOURCES STILL AVAILABLE TO EACH MEMBER STATE ; WHEREAS , UNDER ARTICLES 2 AND 3 OF REGULATION ( EEC ) NO 729/70 , ONLY REFUNDS ON EXPORTS TO NON-MEMBER COUNTRIES AND INTERVENTION INTENDED TO STABILIZE AGRICULTURAL MARKETS , RESPECTIVELY GRANTED AND UNDERTAKEN ACCORDING TO COMMUNITY RULES WITHIN THE FRAMEWORK OF THE COMMON ORGANIZATION OF AGRICULTURAL MARKETS , MAY BE FINANCED ; WHEREAS THE INSPECTIONS CARRIED OUT SHOW THAT A PART OF THE EXPENDITURE DECLARED AMOUNTING TO POUND 935 861.00 DOES NOT SATISFY THE REQUIREMENTS OF THESE PROVISIONS AND THEREFORE CANNOT BE FINANCED ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THIS DEDUCTION AND HAS BEEN ABLE TO GIVE ITS VIEWS THEREON ; WHEREAS , AS REGARDS THE REFUNDS ON EXPORTS TO THIRD COUNTRIES , A PART OF THE EXPENDITURE AMOUNTING TO POUND 534 935.54 CANNOT AT THIS STAGE BE ACCEPTED FOR FINANCING IN VIEW OF THE NEED TO GIVE THE MATTER FURTHER STUDY AND MAY SUBSEQUENTLY BE RECOGNIZED NOT LATER THAN THE CLEARANCE OF THE 1976 ACCOUNTS , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE TOTAL EXPENDITURE BY THE UNITED KINGDOM RECOGNIZED AS CHARGEABLE TO THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUARANTEE SECTION , IN RESPECT OF THE 1974 FINANCIAL YEAR AMOUNTS TO POUND 110 635 044.80 . 2 . THE ACCOUNTS OF THE AUTHORITIES AND BODIES AUTHORIZED BY THE UNITED KINGDOM TO PAY THE EXPENDITURE FINANCED BY THE FUND , GUARANTEE SECTION , DURING THE 1974 FINANCIAL YEAR SHALL BE CLEARED AS INDICATED IN THE ANNEX . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 16 NOVEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES AUTHORIZED IN THE UNITED KINGDOM TO PAY THE EXPENDITURE FINANCED BY THE EAGGF , GUARANTEE SECTION , FOR 1974 ( POUND ) 1 . FUNDS AVAILABLE AFTER CLEARANCE OF THE ACCOUNTS FOR 1973 330 419.60 2 . ADVANCES RECEIVED FOR 1974 113 950 000.00 3 . TOTAL AVAILABLE TO COVER EXPENDITURE FOR 1974 114 280 419.60 4 . EXPENDITURE INCURRED IN 1974 AND CHARGED AGAINST THE EAGGF , GUARANTEE SECTION - INTERVENTION BOARD FOR AGRICULTURAL PRODUCE 110 635 044.80 5 . FUNDS AVAILABLE AFTER CLEARANCE OF THE ACCOUNTS FOR 1974 3 645 374.80